Pee Curiam.
A motion for rehearing was made in this cause and it was urged earnestly. The case was examined again very carefully by the Justices, and the motion was denied (231 Mich. 472). The substance of the motion was urged again on a petition for reconsideration. It was urged variously and with such zeal that the court as a matter of grace and out of an abundance of caution granted a rehearing. The case has been briefed again and argued at length. Upon full consideration we find no reason to depart from our former opinion.
Decree affirmed, with costs to defendants.